Citation Nr: 9927261	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of trauma to tooth #9.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that, among other determinations, granted 
service connection for post-traumatic stress disorder, 
assigned a 10 percent disability rating for the condition, 
and denied a compensable rating for the residuals of trauma 
to tooth #9.  

The case was remanded by the Board in April 1997 for 
additional development and readjudication concerning the 
ratings assigned for post-traumatic stress disorder and the 
residuals of trauma to tooth #9.  In April 1999, the RO 
continued the non-compensable rating assigned for the 
residuals of trauma to tooth #9.  In July 1999, the veteran 
withdrew his appeal on the issue of entitlement to an 
increased rating for his post-traumatic stress disorder 
following a rating decision that increased his disability 
rating for the condition to 30 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has now been requested by 
the RO.

2.  The veteran's residuals of trauma to tooth #9 do not 
include loss of all upper or lower teeth on one side.



CONCLUSION OF LAW

A compensable disability evaluation for the residuals of 
trauma to tooth #9 is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.150, Code 9913 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable evaluation for his 
service-connected residuals of trauma to tooth #9.  As a 
preliminary matter, the Board finds that the veteran's claim 
on this issue is plausible and, thus, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability is 
a well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has undergone 
a recent VA dental examination to evaluate his condition and 
he has not identified any relevant treatment records for 
consideration.

Background

In August 1970, the veteran was granted service connection 
for, among other disabilities, the residuals of trauma to 
tooth #9, and he was assigned a non-compensable disability 
rating for the condition.  In July 1990, he submitted a claim 
seeking an increased rating for his residuals of trauma to 
tooth #9.  In December 1990, the RO denied his claim for a 
compensable evaluation, and he initiated the current appeal.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's available service medical records 
as well as all other evidence of record pertaining to the 
history of his service-connected disability.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence is not adequate to fairly determine 
the rating to be assigned for his disability.

VA treatment records and examination reports since 1990 
primarily concern treatment for conditions unrelated to the 
veteran's trauma to tooth #9.

The report of a special VA dental examination in September 
1990 noted the veteran's tooth #9 had been replaced by a 3 
unit fixed bridge (teeth 8 through 10).  It was further noted 
that there was evidence of old healed trauma to the buccol 
bone in the area of tooth #9.  The prognosis was that 
inadequate root canal therapy at tooth #8 might result in an 
infection reoccurrence and that significant bone loss 
associated with tooth #8 made mobility a factor on teeth #8 
and #9.  The examiner could detect some mobility presently on 
the bridge and expected more as the lower anteriores were 
brought into occlusion.  It was stated that the examiner 
expected more extensive replacement, possibly within a year.  

At a personal hearing in February 1993, the veteran testified 
that, at the time he incurred the trauma to tooth #9 during 
service, he also suffered injury to his gums.  He reported 
that a private dentist had to take out more teeth when he 
came home from service because the gum was missing.  He also 
testified that he bite his tongue in half during service and 
that now his tongue was sensitive.  He also stated that his 
gum was sore and that he whistled when he talked, but was 
unsure whether this was due to his tongue or teeth.  Thus, he 
maintained the injury to his mouth during service also 
injured his gums and that the current designation of service 
connection for injury to the #9 tooth did not adequately 
reflect his residuals of the injury in service.  In the 
alternative, he maintained that he was entitled to service 
connection for additional conditions as being secondary to 
his service-connected trauma to tooth #9.

Slides and photographs were taken apparently in connection 
with a VA scar examination in December 1992.  Several of 
these show the veteran's teeth and have been reviewed by the 
Board.  

In April 1997, the Board remanded the veteran's claim seeking 
a compensable rating for his residuals of trauma to tooth #9 
for additional development.  The Board instructed the RO to 
request information from the veteran concerning any treatment 
he had received for his dental condition in recent years and 
to schedule him for a VA dental examination to determine the 
current extent and severity of his dental condition.  The RO 
sent the veteran letters in April and November 1997 
requesting that he provide information concerning any recent 
dental treatment he may have received.  There is no 
indication in the record that he responded to these requests.

The report of a special VA dental examination in March 1999 
noted that the veteran had 16 missing teeth that were 
replaced by PIP dentures.  It was also reported that he had 
severe periodontal bone loss, and tooth #3 was indicated for 
extraction as soon as possible, and also tooth #13.  It was 
noted that he had severe maxillary periodontal disease 
involving teeth #3, 13, and 28.  It was stated that these 
teeth should be extracted as soon as possible and new 
partials needed to be replaced.  Diagnosis was periodontal 
disease.     

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The veteran's residuals of trauma to tooth #9 have been 
evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9913, 
which covers loss of teeth due to loss of substance of the 
body of maxilla or mandible without loss of continuity.  The 
rating schedule provides that such conditions will be rated 
as non-compensable where the loss of masticatory surface can 
be restored by suitable prosthesis and as 10 percent 
disabling where the lost masticatory surface cannot be 
restored by suitable prosthesis and with all upper and lower 
teeth on one side missing. These ratings do not apply to loss 
of the alveolar process as a result of peridontal disease, 
since such loss is not considered disabling. 38 C.F.R. 
§ 4.150, Code 9913.

In this case, the veteran contends that he has an injury to 
his gums resulting from his inservice injury to the mouth, 
which resulted in the removal of additional teeth besides 
tooth #9.  However, there is no indication that he has any 
loss of masticatory surface that cannot be restored by 
suitable prosthesis, and the evidence does not show that he 
has loss of all upper or lower teeth on one side. The report 
of the VA examination conducted in March 1999 disclosed that 
the veteran has severe peridontal bone loss, which has not 
been associated with the inservice trauma to tooth#9 and in 
any event is not ratable under Code 9913. Thus, after 
considering the entire evidence of record, the Board 
concludes that the non-compensable disability evaluation was 
properly assigned, as the requirements for a higher 
evaluation have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.150, Code 9913.  

In reaching this decision, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a compensable evaluation for the residuals of 
trauma to tooth #9 is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

